Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered.
 
Allowable Subject Matter
Claims 1, 4-8, 11-15, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of records alone or in combination failed to teach for independent claims 1, 8, and 15, “using a machine learning classifier of the information handling system to determine whether the name of the person was spoken using a calling speech characteristic or non-calling speech characteristic, the non-calling speech characteristic comprising a mentioning speech characteristic, the mentioning speech characteristic including a speech characteristic indicating the name of the person was spoken in a manner other than the attempt to directly address the person wearing the obstructive device, the manner other than the attempt to directly address the person wearing the obstructive device comprising speaking the name of the individual wearing the obstructive listening device in a conversational manner, the machine learning classifier using prosaic features of an audio waveform of the detected speech to determine whether the name of the person was spoken using a calling speech characteristic or non-calling speech characteristic, the prosaic features including an intensity of the name in the audio waveform, a duration of a portion of the waveform identified as including the name and a duration of a pause occurring after the portion of the waveform identified as including the name.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Pate et al. (US 2018/0249250 A1) teach: In one aspect, a method of operating a wearable audio device may involve receiving an ambient audio signal, detecting a first audio signal from within the received ambient audio signal, and determining that the first audio signal meets a first metric for pass- through to a user of the wearable audio device. The first metric may be indicative of a first priority level of the first audio signal to the user. The method may further involve isolating the first audio signal based on filtering the ambient audio signal in response to determining that the first audio signal meets the first metric and adjusting playback of the isolated first audio signal for the user via a speaker.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656